This is common law certiorari to review a decision of the Rhode Island State Board of elections affirming a decision of the City of Cranston’s Board of Canvassers which held that Arthur Viola is the endorsed candidate for the Democratic Party’s nomination for the office of Councilman from the City’s Third Ward. The petitioner and Mr. Viola will be candidates for the party’s nomination at a primary election which is to be held September 12, 1978.
Since the facts are not in dispute, we have not ordered the issuance of the writ which would ordinarily lead to the production of the pertinent records. For reasons which will appear in a subsequent opinion, there is no endorsed Democratic candidate for the office of Councilman from Cranston’s Third Ward.
The petition for certiorari is granted, and the Board of Elections decision affirming the Board of Canvassers decision is quashed; the Board of Canvassers is hereby permanently *999restrained from certifying the name of Arthur Viola to the Secretary of State as the endorsed Democratic candidate for City Councilman in the Third Ward; and the Secretary of State will prepare a primary election ballot in a manner which reflects our holding.
Richard A. Gonnella, Ralph J. Gonnella, Ltd., for petitioner. John D. -Biafore, Assistant City Solicitor, Pat Nero, for respondents.
Mr. Justice Weisberger did not participate.